Name: Commission Regulation (EEC) No 2368/88 of 29 July 1988 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 7. 88 Official Journal of the European Communities No L 205/29 COMMISSION REGULATION (EEC) No 2368/88 of 29 July 1988 fixing the import levy on molasses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, ning the standard quality and laying down detailed rules for calculating the cif price for molasses (*) ; Whereas, when the most favourable purchasing opportu ­ nities on the world market are being established, the Commission must take account of all available informa ­ tion on offers on the world market, on quotations on the exchanges which are important for world trade, on prices recorded on important third-country markets and on sales concluded in international trade of which it has know ­ ledge, either directly or through the agency of the Member States ; whereas, under the terms of Article 7 of Regulation (EEC) No 785/68 , the Commission may for this purpose take an average of several prices as a basis, provided this average can be regarded as being representa ­ tive of actual market trends : Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 2306/88 (2), and in particular Article 16 (8) thereof, Having regard to the opinion of the Monetary Committee, whereas the Commission must disregard information if the goods concerned are not of sound and fair marketable quality or if the price quoted in an offer relates to a small quantity and is not representative of the market ; whereas offer prices which can be regarded as not representative of actual market trends must also be disregarded ; Whereas Article 16(1 ) of Regulation (EEC) No 1785/81 provides for charging a levy on imports of the products listed in Article 1 ( 1 ) (c) of that Regulation ; Whereas the import levy on molasses must be equal to the threshold price less the cif price ; whereas the thre ­ shold price for molasses was fixed by Council Regulation (EEC) No 2252/88 of 19 July 1988, fixing, for the 1988/89 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices and the amount of compensation for storage costs (3) ; Whereas any prices or offer taken into consideration which are not for delivery cif Rotterdam must be adjusted, account being taken in particular of the differences in the cost of transporting the goods between the port of loading and the port of destination and between the port of loading and Rotterdam ; Whereas, if information on molasses of the standard quality is to be comparable, prices must, depending on the quality of the molasses offered, s be increased or reduced in the light of the results obtained by applying Article 6 of Regulation (EEC) No 785/68 ; Whereas the cif pric6 for molasses is calculated by the Commission for a Community frontier crossing point which was fixed at Rotterdam by Council Regulation (EEC) No 431 /68 of 9 April 1968 determining the stan ­ dard quality for raw sugar and fixing the Community frontier crossing point for calculating cif prices for sugar (4) ; ' Whereas the cif price may, by way of exception, be left unchanged for a limited period if the offer price which served as a basis for the previous calculation of the cif price is not available to the Commission and if the offer prices which are available and which appear not to be sufficiently representative of actual market trends would entail sudden and considerable changes in the cif price ; Whereas this price must be based on the most favourable purchasing opportunities on the world market established for each product on the basis of quotations or prices on that market adjusted for any deviation from the standard quality for which the threshold price is fixed ; whereas the standard quality for molasses was defined by Commission Regulation (EEC) No 785/68 of 26 June 1968 determi ­ Whereas the levy must be fixed each week ; whereas pursuant to Article 5 of Commission Regulation (EEC) No 837/68 of 28 June 1968 on detailed rules for the(') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 201 , 27. 7. 1988, p. 65. (3) OJ No L 198, 26 . 7. 1988 . (4) OJ No L 89, 10 . 4. 1968 , p. 3 . 0 OJ No L 145, 27. 6 . 1968, p. 12. No L 205/30 Official Journal of the European Communities 30 . 7. 88 these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid correcting factor ; Whereas it follows from applying these provisions that the levy for molasses should be as set out in the Annex hereto, application of levies on sugar ('), as last amended by Regu ­ lation (EEC) No 1428/78 (2), the levy is altered only if the variation in the elements used to calculate it would entail an increase or a reduction of not less than 0,06 ECU per 1 00 kilograms in relation to the levy previously fixed ; Whereas in accordance with Article 21 ( 1 ) of Regulation (EEC) No 1785/81 , the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff ; Whereas if the levy system is to operate normally, levies should be calculated on currencies on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85 (3), as last amended by Regulation (EEC) No 1 636/87 (4),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of HAS ADOPTED THIS REGULATION : Article 1 The import levy referred to in Article 16(1 ) of amended Regulation (EEC) No 1785/81 is now 0 ECU/100 kg, in respect of molasses, falling within CN codes 1703 10 00 and 1703 90 00. Article 2 This Regulation shall enter into force on 1 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 151 , 30. 6. 1968 , p. 42. (4 OJ No L 171 , 28 . 6 . 1978, p. 34. 0 OJ No L 164, 24. 6. 1985, p. 1 . b) OJ No L 153, 13 . 6 . 1987, p. 1 .